Case 1:18-cr-20613-JEM Document 63 Entered on FLSD Docket 06/12/2019 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT O F FLORIDA
                   CASE NO: I8-ZO6I3-CR-MARTINEZ/OTAZO-REYES

   UNITED STATES OF AMERICA ,

                     Plaintiff,


   SAMUEL BAPTISTE ,

                     Defendant ,



              ORDER OF RE FERENCE TO M AGISTRATE JUD GE

          PURSUANT to 28 U .S .C . Section 636 and the Magistrate Rules

          Southern District        Florida, the above captioned

   hereby referred        Magistrate Judge Alicia M . Otazo-Reyes,

   Report          Recommendation            Disposition               make

                                                                      required

                   respect         Defendant 's Motion/Letter for a Status

   Hearing (ECF No . 621.

          DONE AND ORDERED in chambers,at Miami,Florida this )lï day
   of June ,2019 .
                                                                        '
                                                              .




                                             JOSE E ARTI EZ
                                             UNITE STATES DISTRICT JUDGE


   CC :
   Magistrate Judge Otazo-Reyes
   A 1l Counsel of Record
   Samuel Baptiste, pro se
